                                                                                          FILED
                                                                                 2019 Oct-01 AM 10:48
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

JONATHAN D. MOTEN,                        )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No. 1:19-cv-00733-AKK-HNJ
                                          )
CALHOUN COUNTY JAIL, et al.,              )
                                          )
       Defendants.                        )

                          MEMORANDUM OPINION
      The magistrate judge filed a report on September 13, 2019, recommending

that this action be dismissed without prejudice. Doc. 12. The magistrate judge was

unable to reach Plaintiff Jonathan Moten at his address of record, doc. 10, and

ordered Moten to supply the court with his current address within fifteen days. Doc.

11. After Moten failed to do so, the magistrate judge recommended dismissing the

case without prejudice for lack of prosecution. Doc. 12. Although the magistrate

judge advised Moten of his right to file specific written objections within fourteen

days, id., no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED. In accordance with
28 U.S.C. § 1915A(b), this action is due to be dismissed without prejudice for lack

of prosecution.

      A final judgment will be entered separately.



      DONE the 30th day of September, 2019.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE




                                        2
